Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  December 1, 2006                                                     Clifford W. Taylor,
                                                                                Chief Justice

  130125-7                                                            Michael F. Cavanagh
                                                                      Elizabeth A. Weaver
                                                                             Marilyn Kelly
  CARRIER CREEK DRAINAGE DISTRICT, 	                                    Maura D. Corrigan
           Plaintiff-Appellee,                                        Robert P. Young, Jr.
                                                                      Stephen J. Markman,
                                                                                     Justices
  v      	                                     SC: 130125      

                                               COA: 255609       

                                               Eaton CC: 03-000067-CC 

  LAND ONE, L.L.C., 

            Defendant-Appellant. 


  _________________________________________/
  CARRIER CREEK DRAINAGE DISTRICT, 

           Plaintiff-Appellee, 

  v      	                                     SC: 130126      

                                               COA: 255610       

                                               Eaton CC: 03-000068-CC 

  ECHO 45, L.L.C., 

             Defendant-Appellant. 


  _________________________________________/
  CARRIER CREEK DRAINAGE DISTRICT, 

           Plaintiff-Appellee, 

  v      	                                     SC: 130127      

                                               COA: 255611       

                                               Eaton CC: 03-000069-CC 

  LAND ONE, L.L.C., 

            Defendant-Appellant, 

  and
  STANDARD FEDERAL BANK, f//k/a 

  MICHIGAN NATIONAL BANK, 

           Defendant-Appellee.    


  _________________________________________/
                                                                                                               2


      On November 13, 2006, the Court heard oral argument on the application for leave
to appeal the November 3, 2005 judgment of the Court of Appeals. On order of the
Court, the application is again considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.

       YOUNG, J., concurs and states as follows:

       I concur in the Court’s decision to deny leave to appeal in this case. I believe the
Court of Appeals interpretation of MCL 213.55(3) may be erroneous, but the Legislature
recently amended the statute to cure any error that arose from the Court of Appeals
opinion, 2006 PA 439, limiting the jurisprudential significance of this case. Moreover,
defendant’s offer of proof regarding the possibility of rezoning appears to have been
insufficient to merit relief. Because of the limited jurisprudential significance and
arguable deficiency in the proofs, there is no longer a need for this Court to intervene.

       MARKMAN, J., joins the statement of YOUNG, J.

       CAVANAGH, J., dissents and states as follows:

        I disagree with this Court’s decision to deny leave to appeal. While I agree with
Justice Young that the jurisprudential significance of this case has indeed been limited
because of the Legislature’s recent amendment of the statute, I believe that the Court of
Appeals improperly interpreted MCL 213.55(3) and that defendant was not required to
file a written claim that the agency did not include the possibility of rezoning in the offer
made for the property at issue. Thus, in light of the fact that this Court has already
reviewed briefs and heard oral arguments on this matter, I believe that defendant should
be afforded relief.

       KELLY, J., joins the statement of CAVANAGH, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 1, 2006                    _________________________________________
       p1128                                                                 Clerk